UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-1592


MICHAEL A. WATT,

                Plaintiff - Appellant,

          v.

RAY MABUS, Secretary, Department of the Navy,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:12-cv-00128-LO-JFA)


Submitted:   April 27, 2015                   Decided:   May 1, 2015


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas F. Hennessy, VIRGINIA EMPLOYMENT AND FAMILY LAW OFFICE,
Fairfax, Virginia, for Appellant. Dana J. Boente, United States
Attorney, Dennis C. Barghaan, Jr., Assistant United States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael A. Watt appeals the district court’s order granting

the   Secretary      of      the   Navy’s    motion       for    summary     judgment    on

Watt’s     Title     VII ∗    employment     discrimination            and   retaliation

claims.    We affirm.

      We review a district court’s grant of summary judgment de

novo, “viewing all facts and reasonable inferences therefrom in

the light most favorable to the nonmoving party.”                                Smith v.

Gilchrist, 749 F.3d 302, 307 (4th Cir. 2014) (internal quotation

marks omitted).           Summary judgment is appropriate when “there is

no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”                             Fed. R. Civ. P.

56(a).

      Title    VII     prohibits      an     employer         from    “discriminat[ing]

against any of [its] employees . . . because [the employee] has

opposed any practice made an unlawful employment practice by

[Title VII].”        42 U.S.C. § 2000e-3(a) (2012).                    Because Watt did

not present direct evidence of retaliation, the district court

analyzed      his    retaliation       claim          under     the   familiar    burden-

shifting    framework         established        in    McDonnell      Douglas    Corp.   v.

Green, 411 U.S. 792 (1973).                 Under this framework, a plaintiff


      ∗
       Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§§ 2000e to 2000e-17 (2012).



                                             2
establishes a prima facie case of retaliation by demonstrating

“(1) engagement in a protected activity; (2) adverse employment

action; and (3) a causal link between the protected activity and

the employment action.”               Coleman v. Md. Court of Appeals, 626
F.3d 187, 190 (4th Cir. 2010).                  If the plaintiff makes such a

showing,      “the    burden    shifts    to    the     employer      to   establish    a

legitimate non-retaliatory reason for the action.”                             Price v.

Thompson, 380 F.3d 209, 212 (4th Cir. 2004).                       If the employer

does so, the burden shifts back to the plaintiff to “show that

the     employer’s      proffered        reasons      are      pretextual.”           Id.

Throughout this process, the employee bears the ultimate burden

of    establishing      that    his    protected      activity     was     a   “but-for”

cause    of    the    alleged    adverse       action    and    was    not     merely   a

motivating factor.         Univ. of Tex. Sw. Med. Ctr. v. Nassar, 133
S. Ct. 2517, 2532-34 (2013).                We have reviewed the record in

this case and find no reversible error in the district court’s

grant of summary judgment on Watt’s retaliation claim.

       We next turn to Watt’s claim that the district court erred

in holding that his claims of a hostile work environment and

constructive discharge were barred by Watt’s failure to exhaust

his     claims       through    the     administrative          process.          Absent

exceptional      circumstances,          this     Court     generally          does   not

consider claims raised for the first time on appeal.                           See In re

Under Seal, 749 F.3d 276, 285 (4th Cir. 2014).                         Watt offers no

                                           3
explanation,      exceptional    or    otherwise,    for     his    failure    to

address the issue of exhaustion either in his brief in response

to the motion for summary judgment or upon questioning by the

district court at the hearing on the motion.                  Accordingly, we

decline to address the issue on appeal.

       We affirm the district court’s judgment.              We dispense with

oral   argument    because     the    facts   and   legal    contentions      are

adequately   presented    in    the    materials    before   this    Court    and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                        4